Citation Nr: 0026203	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  98-13 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to an increased evaluation for chondromalacia of 
the left knee, currently evaluated as 10 percent disabling.

Entitlement to an increased evaluation for chondromalacia of 
the right knee, currently evaluated as 10 percent disabling.

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a right ankle condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel

INTRODUCTION

The veteran had active service from May 1974 to May 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.


REMAND

The veteran maintains that his service-connected knee 
conditions are more severe than contemplated by the 
evaluations currently assigned.  Thus, his claims of 
entitlement to increased ratings are well grounded, and VA 
has a duty to assist him.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992); 38 U.S.C.A. § 5107(a) (West 1991).  

In this regard, a review of the claims files reveals that it 
has been five years since the appellant's bilateral knee 
disorders were examined.  This evidence is obviously stale.  
Accordingly, as the development of facts includes a 
"thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one[,]" Green v. Derwinski, 1 Vet. App. 121, 124 
(1991), further development is in order.

The veteran also contend that he is entitled to service 
connection for a right ankle condition.  His claim was 
previously denied by the Board in April 1992.  The veteran 
maintains, however, that new and material evidence sufficient 
to warrant reopening of his claim has been introduced into 
the record.

Once a decision is final, the claim will not be reopened 
except as otherwise provided by law.  38 U.S.C.A. § 7105(c) 
(West 1991) 38 C.F.R. § 3.104(a) (1999).  A final decision 
shall be reopened if it is determined that new and material 
evidence has been added to the record.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).  The evidence to be 
evaluated is that which has been added to the record since 
the last prior final denial of the claim on any basis.  
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

In this case, the last denial of the claim prior to the 
decision now on appeal was the Board's April 1992 decision. 
That decision is final.  38 U.S.C.A. § 7104 (West 1991).  
Therefore, the veteran's claim of entitlement to service 
connection for a right ankle condition may be reopened if it 
is determined that new and material evidence has been 
introduced into the record since April 1992.

In adjudicating this issue the RO in April 1998 employed the 
legal standard for "material" evidence enunciated in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Pursuant to Colvin 
evidence was material when it was probative of the issue at 
hand, and there was a reasonable possibility of a change in 
outcome when viewed in light of all the evidence of record.  

In 1998, the Colvin test was invalidated by the United States 
Court of Appeals for the Federal Circuit (the Court of 
Appeals) in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In invalidating the Colvin test, the Court of Appeals 
determined that it was inconsistent with the regulation 
defining new and material evidence and that the latter 
represented the proper legal standard.  Under 38 C.F.R. § 
3.156, new and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order that the 
merits of the claim may be fairly decided.  This standard, as 
was observed in the Hodge opinion, is less stringent and 
therefore more favorable to a claimant.  Hodge, 155 F.3d at 
1362.  

Under these circumstances, the Board finds that entering a 
final decision on the issue of new and material evidence 
pertaining to the claim of entitlement to service connection 
for a right ankle condition would be fundamentally unfair 
without the veteran's being afforded the opportunity to have 
the RO review the claim based on the less strict standard 
prescribed by Hodge and 38 C.F.R. § 3.156.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Hence, this case is REMANDED for the following actions:

1.  The RO should request the veteran to 
identify any and all inpatient and/or 
outpatient treatment that he has received 
for his knee conditions at any private or 
VA facility since November 1997.  A copy 
of the RO's request to the veteran and 
his reply should be placed in the claims 
file.  The RO should then attempt to 
obtain and associate with the claims 
file, all medical records from the 
facilities named.  If any record 
specified by the veteran cannot be 
secured that fact should be documented in 
the claims file, and the appellant 
informed in writing.

2.  Following the completion of the 
above-requested development, the RO 
should schedule the veteran for a 
comprehensive VA orthopedic examination 
to be conducted by a physician.  All 
indicated studies, tests, and evaluations 
should be performed.  These should 
include x-rays of the veteran's knees.  
The veteran's range of motion (flexion 
and extension) in each knee should be 
recorded, as should the presence or 
absence of any joint laxity or 
instability.  Following the examination, 
the examiner must offer an opinion as to 
whether the veteran has arthritis, 
limitation of motion, and/or instability 
in either knee.  

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report should cover any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and 
provide an opinion as to how these 
factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact should be so 
stated.  The report of the examination 
should be typed.

3.  Thereafter, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  The RO should then readjudicate the 
issues presented.  If the benefits sought 
are not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

5.  The RO must adjudicate whether new 
and material evidence has been submitted 
to reopen the claim of entitlement to 
service connection for a right ankle 
disorder.  In deciding this issue, the RO 
must follow the provisions of 38 C.F.R. 
§ 3.156(a), in accordance with the 
decision in Hodge.  Thereafter, the 
adjudication process outlined in Elkins 
v. West, 12 Vet. App. 209 (1999) (en 
banc), must be observed.  If any 
determination is unfavorable to the 
veteran, the RO should furnish him with a 
supplemental statement of the case and 
afford him an opportunity to respond.

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 6 -


